DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 05/11/2021 and 02/28/2020 have been considered by the Examiner.


Drawings

The drawing of figure 3 (dated 02/28/20) are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not illustrate or clearly describe each substep (for example, A1 description not found in drawing/specification). Corrected drawing sheets in compliance with CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, 

Claim Objections

Claim(s) 1-10 are objected to because of the following informalities:  
Claim(s) 1 recite phrase(s) “the state of an electrical line” in line 1 and “the line resistance” in line 9. The Examiner suggests amending the phrase(s) to recite “a state of an electrical line”, “a line resistance” respectively to restore antecedent clarity.
Claim(s) 8 recite a phrase “A unit for monitoring states of charge of a plurality of cells of a battery, each cell being connected to said monitoring unit”. The Examiner suggests amending the phrase to recite “A monitoring unit for monitoring states of charge of a plurality of cells of a battery, each cell being connected to said monitoring unit” to restore clarity.
Claim(s) 2-7 and 9-10 not specifically addressed share the same informalities as linked claim(s).

Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IINO et al. (US 20160061909; hereinafter IINO).
Regarding claim 1, IINO discloses in figure(s) 1-4 a method for determining the state of an electrical line connecting a cell of a battery to a monitoring unit of said battery (para. 16 - a battery monitoring apparatus for a battery pack, which is capable of detecting the state of each of wire sections thereof that connect between the battery pack and the battery monitoring apparatus), said electrical line including a first electrical branch connecting a positive terminal of said cell to a first input terminal of said monitoring unit and a second electrical branch connecting a negative terminal of said cell to a second input terminal of said monitoring unit (para. 10 - a plurality of wire sections each of which is connected to a node between a corresponding adjacent two of the unit cells at one end thereof, and branched into a first branch section and a second branch section at another end thereof, each of the first and second branch sections being constituted of a positive part connected to a positive electrode of a corresponding one of the unit cells and a negative part connected to a negative electrode of the corresponding one of the unit cells; battery monitoring apparatus 20; figure 1), said method including: 
calculating a value of the line resistance of said electrical line (calculation of resistance step S16 in figures 3,4; para. 41 - resistance of the connection path 23 is calculated using the map which shows a relationship between the voltage difference ΔV and the resistance of the connection path 23 of the unit cell V);

    PNG
    media_image1.png
    654
    451
    media_image1.png
    Greyscale

determining the state of said electrical line (determination of normality/abnormality steps S18,S20, S21 in figure 3) as a function of said calculated line resistance value (para. 42 - it is determined whether or not the calculated resistance of the connection path 23 is smaller than a first threshold value α1 with no deterioration).

Regarding claim 5, IINO discloses in figure(s) 1-4 the method as claimed in claim 1, further including a step of comparing the calculated line resistance value with an electrical resistance threshold value and in which the state of said electrical line is determined as a function of the result of said comparison (resistance threshold comparison step S17,S19 in figure 3).


Regarding claim 7, IINO discloses in figure(s) 1-4 a method of issuing an alert (para. 45 - S21 where an abnormality warning process is performed) regarding the state of an electrical line connecting a cell of a battery to a monitoring unit of said battery, said electrical line including a first electrical branch connecting a positive terminal of said cell to a first input terminal of said monitoring unit and a second electrical branch connecting a negative terminal of said cell to a second input terminal of said monitoring unit (para. 10 - a plurality of wire sections each of which is connected to a node between a corresponding adjacent two of the unit cells at one end thereof, and branched into a first branch section and a second branch section at another end thereof, each of the first and second branch sections being constituted of a positive part connected to a positive electrode of a corresponding one of the unit cells and a negative part connected to a negative electrode of the corresponding one of the unit cells; battery monitoring apparatus 20; figure 1), said method of issuing an alert including: 
a step of determining the state of said electrical line using a determination method as claimed in claim 5; and 
(steps S19, S21; figure 3).

Regarding claim 8, IINO discloses in figure(s) 1-4 a unit for monitoring states of charge of a plurality of cells of a battery (para. 16 - a battery monitoring apparatus for a battery pack, which is capable of detecting the state of each of wire sections thereof that connect between the battery pack and the battery monitoring apparatus), each cell being connected to said monitoring unit by an electrical line including a first electrical branch connecting a positive terminal of said cell to a first input terminal of said monitoring unit and a second electrical branch connecting a negative terminal of said cell to a second input terminal of said monitoring unit (para. 10 - a plurality of wire sections each of which is connected to a node between a corresponding adjacent two of the unit cells at one end thereof, and branched into a first branch section and a second branch section at another end thereof, each of the first and second branch sections being constituted of a positive part connected to a positive electrode of a corresponding one of the unit cells and a negative part connected to a negative electrode of the corresponding one of the unit cells; battery monitoring apparatus 20; figure 1), said monitoring unit being designed: 
-to calculate a line resistance value of each electrical line (calculation of resistance step S16 in figures 3,4; para. 41 - resistance of the connection path 23 is calculated using the map which shows a relationship between the voltage difference ΔV and the resistance of the connection path 23 of the unit cell V); 
(determination of normality/abnormality steps S18,S20, S21 in figure 3) as a function of said calculated line resistance values (para. 42 - it is determined whether or not the calculated resistance of the connection path 23 is smaller than a first threshold value α1 with no deterioration).

Regarding claim 9, IINO discloses in figure(s) 1-4 a system for electric or hybrid motor vehicles, including: -a battery (battery pack 10; figure 1) comprising a plurality of cells; and -a monitoring unit (battery monitoring apparatus 20) according to claim 8 for said battery.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over IINO in view of Yount et al. (US 20110254502).
Regarding claim 2, IINO teaches in figure(s) 1-4 the method as claimed in claim 1, in which said calculating the line resistance value includes: 
(para. 48 - calculate the resistance of the connection path 23 based on the difference between the voltage detected by the second voltage detector 32 when the equalizing switch 221 is off and the voltage detected by the second voltage detector 32 when the equalizing switch 221 is on; S13; figure 3); 
-a second measurement substep, at a second separated from said first time by a duration between a predetermined minimum duration and a predetermined maximum duration of measuring a closed circuit second voltage value between said first and second input terminals (S14; figure 3) ; and 
-a substep of estimating said line resistance value of said electrical line as a function of said predetermined electrical resistance value and said first and second measured voltage values (para. 48 -  resistance of the connection path 23 is larger than or equal to the predetermined value, it can be determined that an abnormality is present in the connection path 23; S17).
IINO does not teach explicitly -a first measurement substep, when said cell of said battery is not charging or discharging, of measuring an open circuit first voltage value between said first and second input terminals; 
However, Yount teaches in figure(s) 1-17 -a first measurement substep, when said cell of said battery is not charging or discharging, of measuring an open circuit first voltage value between said first and second input terminals (get cell voltage step S903 ihn figure 9; para. 109 - put a known open circuit test load on the cell position. The voltage is re-read); 
built-in tests allow operation without the requirement for data cross-compare between redundant measuring electronic elements" (abstract).

Regarding claim 3, IINO in view of Yount teaches the method as claimed in claim 2, in which: 
-said minimum duration is predetermined so that said second measurement substep is carried out under static electrical conditions (It is common knowledge that voltage does not change instantaneously and would wait until the voltage stabilizes.); and 
-said maximum duration is predetermined so that the absolute value of the voltage (voltage difference Δv; figure 3 of IINO) between said positive and negative terminals of said cell does not vary by more than 1% between the first measurement substep and the second measurement substep (para. 108,115 of Yount - program module will be invoked periodically with a frequency sufficient to provide voltage data at a required time resolution and to detect anomalies in a timely fashion; figures 10-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of IINO in view of built-in tests allow operation without the requirement for data cross-compare between redundant measuring electronic elements" (abstract).

Regarding claim 4, IINO in view of Yount teaches the method as claimed in claim 2, 
IINO additionally teaches in figure(s) 1-4 in which, during the closing substep, each resistive electrical branch is a balancing electrical branch of a cell (equalizing switch on in S14; figure 3).

Regarding claim 6, IINO teaches in figure(s) 1-4 the method as claimed in claim 5, 
IINO does not teach explicitly further including a step of measuring a temperature representative of the ambient temperature of said electrical line and in which said electrical resistance threshold value is predetermined as a function of that representative temperature.
However, Yount teaches in figure(s) 1-17 further including a step of measuring a temperature representative of the ambient temperature of said electrical line and in which said electrical resistance threshold value is predetermined (para. 73 - a direct measurement of the respective cell voltage will be taken through a relatively high resistance R1.sub.1; para. 55 -  measure and report back to the controller they measured parameters. They may include cell voltages, cell temperatures, values of the cells, battery temperatures, pack voltage, and pack current) as a function of that representative temperature (para. 53,55 - off-the shelf ICs implement temperature and other measurements in a manner very similar to the way they measure voltage, and the techniques described in reference to voltage measurement could correspondingly also apply to these other BMS measurement functions).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of IINO by having further including a step of measuring a temperature representative of the ambient temperature of said electrical line and in which said electrical resistance threshold value is predetermined as a function of that representative temperature as taught by Yount in order to provide "electronic monitoring and control of state-of-charge and of temperature on a cell-by-cell basis" (para. 4).

Regarding claim 10, IINO teaches in figure(s) 1-4 An electric or hybrid motor vehicle (para. 24 of IINO - a high voltage battery for a vehicle) including: 
-a system according to claim 9; and 
IINO does not teach explicitly -an electric motor supplied with current by said battery of said system.
However, Yount teaches in figure(s) 1-17 -an electric motor supplied with current by said battery of said system (para. 7 of Yount - battery pack replacement in an EV - implies running electric motor in EV with battery pack).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of IINO by having an electric motor supplied with current by said battery of said system as taught by Yount electronic monitoring and control of state-of-charge and of temperature on a cell-by-cell basis" (para. 4).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 TAE et al. (US 20080091362) discloses "battery management system and driving method thereof".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868